Citation Nr: 0303373	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of chapter 30, title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of October 1, 1999.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979, and 
from April 1983 to August 1993.  Although official 
verification of these service dates is not of record, the 
dates are not in dispute.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a notification letter from the 
education officer at the Department of Veterans Affairs (VA) 
Regional Office (RO)in Atlanta, Georgia.  Upon being informed 
that he was ineligible for additional education benefits 
because his basic 10-year period of eligibility for 
educational benefits under the provisions of chapter 30, 
title 38, United States Code, had expired, the veteran filed 
a timely appeal in January 2001.  

The Board notes that in his substantive appeal received in 
January 2001, the veteran requested a hearing before a member 
of the Board.  The Board remanded the case in March 2001 to 
afford the veteran such a hearing.  He was scheduled for this 
hearing in October 2002, but did not report for the hearing 
and did not request that it be rescheduled.  Accordingly, the 
Board concludes that the veteran has effectively withdrawn 
his hearing request.  


FINDINGS OF FACT

1.  The veteran had active service from May 1976 to May 1979, 
and from April 1983 to August 1993.  

2.  The veteran's initial delimiting date for chapter 30 
educational assistance benefits was August 11, 2003.

3.  The RO reduced the veteran's delimiting date by the 
number of days he was not on active duty between January 1, 
1977, and June 30, 1985.


4.  The veteran's adjusted delimiting date is October 1, 
1999.

5.  The appellant did not serve a later period of active duty 
nor was he prevented from pursuing or completing his program 
of education prior to October 1999 due to a disability.


CONCLUSION OF LAW

The veteran's delimiting date for chapter 30, title 38, 
United States Code, educational assistance benefits was 
properly adjusted, and the criteria for an extension of the 
delimiting date are not met. 38 U.S.C.A. §§ 3031, 3033 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, new legislation was 
passed that enhances the VA's duty to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in developing a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date. VCAA, Pub. L. No. 106-475, § 
7, subpart (a), 114 Stat. 2096, 2099 (2000).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, while the RO did not 
make specific findings regarding the applicability of the 
VCAA to the appellant's claim, the Board finds that the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.

First, in letters to the appellant as well as in the 
statement of the case, the RO notified the appellant of the 
substance of regulations pertinent to his claim, informed him 
of the reason for which it had denied the claim, and provided 
the appellant an opportunity to present argument on the 
matter.  The appellant was offered the opportunity to appear 
at a personal hearing before a member of the Board.  Second, 
the appellant has been afforded the opportunity to submit all 
available evidence pertinent to the appellant's claim and the 
Board is not aware of any other available evidence that might 
substantiate that claim.

The veteran had two periods of active duty.  As noted above, 
he had active service from May 1976 to May 1979, and from 
April 1983 to August 1993.  The first relevant period 
established eligibility for educational assistance benefits 
under chapter 34, title 38, United States Code.  The chapter 
34 program terminated December 31, 1989, and no benefits can 
be paid under that program for training after that date. 38 
U.S.C.A. § 3462(e) (West 1991).  The veteran also had a 
second relevant period of active duty, and pursuant to 38 
U.S.C.A. § 3011(a)(1)(B)(i) has established eligibility for 
educational assistance benefits under chapter 30, title 38, 
United States Code.

The veteran was separated from his second period of active 
duty in August 1993. The applicable statutes provide a ten-
year period of eligibility during which an individual may use 
his or her entitlement to educational assistance benefits, 
and that period begins on the date of the veteran's last 
discharge from active duty.  38 U.S.C.A. § 3031(a); see also 
38 U.S.C.A. § 3033 (West 1991); 38 C.F.R. § 21.7142 (2000).  
For individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i), however, the ten-year period of eligibility 
is reduced by the amount of time equal to the time that the 
veteran was not serving on active duty during the period 
beginning January 1, 1977, and ending June 30, 1985. 38 
U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b). 

Many of the facts in this case are not in dispute.  The 
veteran's application for education benefits was received by 
the RO in September 1997.  The RO reportedly sent a letter to 
the veteran in November 1997 advising him that benefits were 
being granted, with a delimiting date of August 11, 2003.  
The RO has also reported sending a letter to the veteran 
later that month indicating that the adjusted delimiting date 
was October 1, 1999.  The veteran denies having received such 
a letter.  

The Board notes that in May 2000 the RO again informed the 
veteran that his adjusted delimiting date, the date until 
which he would be entitled to receive educational assistance 
benefits, was October 1, 1999.  However, the veteran has 
argued for additional time to receive benefits, indicating 
that he believed that he had 10 years of benefits after his 
last discharge, and that he was not aware that his delimiting 
date would change because of a break in his active duty 
service.  

The claims folder contains documents which reflect that the 
veteran was not on active duty continuously during the period 
beginning January 1, 1977, and ending June 30, 1985.  
Although the veteran's basic delimiting date before 
adjustment was calculated to be August 11, 2003, the 
delimiting date for use of chapter 30 benefits was adjusted, 
according to law, by subtracting the days the veteran was not 
on active duty from December 31, 1976, to July 1, 1985.  
Thus, the veteran was informed that his adjusted delimiting 
date for using his chapter 30 entitlement was October 1, 
1999.

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the ten 
year period of eligibility of any veteran whose eligibility 
for chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  The 
veteran experienced a three year, ten month and ten day break 
in active service from May 26, 1979, to April 4, 1983.  While 
the veteran's initial delimiting date for use of his 
educational assistance benefits entitlement was August 11, 
2003, the RO, as required by law, computed his reduced date 
and determined that the period between the veteran's relevant 
periods of active duty resulted in an adjusted delimiting 
date of October 1, 1999.

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a) (2).  The 
regulations do not authorize extension of a delimiting period 
for education benefits for any reason other than medical 
infeasibility. 38 C.F.R. § 21.7051(a)(2).

The Board acknowledges the veteran's argument that his 
delimiting date should be in August 2003 on the basis that he 
recalls that he was informed by VA that he would have until 
August 2003 to use his education benefits, and he denies 
receiving a letter notifying him of the October 1999 adjusted 
date.  However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  With respect to the veteran's contention that 
he did not receive notification of the correct adjusted 
delimiting date which the RO reports was mailed to the 
veteran in November 1997, the Board notes that in Evans v. 
Brown, 9 Vet. App. 273 (1996), the United States Court of 
Appeals for Veterans Claims held that, with respect to an 
appellant's contention that he was never notified of a 
previous RO decision or of his right to appeal that decision, 
the "presumption of regularity" applies to the mailing of 
notice of the RO decision to the appellant at his last known 
address of record.  The Court stated that an appellant's mere 
assertion of non receipt of notice of an RO decision, such as 
the appellant's assertion in this case, is not "clear 
evidence" to rebut the presumption of proper mailing.

Moreover, even if the RO had not provided the veteran with 
the correct information regarding the adjusted delimiting 
date, such a mistake would not provide a basis for extending 
the date.  Notwithstanding VA's obligation to correctly 
inform the veteran about basic eligibility or ineligibility 
for chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.")

The Board notes that the veteran has raised a claim for 
equitable relief.  It appears that he seeks such relief under 
38 U.S.C.A. § 503 which addresses situations where a veteran 
has not been provided benefits due to administrative error on 
the part of the government.  VA's General Counsel has 
concluded that equitable estoppel and equitable tolling are 
available to a reviewing court, and to the Secretary 
exercising equitable powers under 38 U.S.C.A. § 503, but not 
to the agency.  VAOPGCPREC 17-95.  38 U.S.C.A. § 503(a) (West 
1991); 38 C.F.R. § 2.7(c) (2001).  Thus, the Board does not 
have the authority to grant the requested relief.

Finally, the Board notes that the appellant did not serve a 
later period of active duty nor was he prevented from 
pursuing or completing his program of education prior to 
October 1999 due to a disability.  Accordingly, the Board 
concludes that the veteran's delimiting date for chapter 30, 
title 38, United States Code, educational assistance benefits 
was properly adjusted, and the criteria for an extension of 
the delimiting date are not met.  As the disposition of this 
claim is based on the law, and not on the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The benefit sought on appeal is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

